DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Reconstruction of Thin-Slice Medical Images Using Generative Adversarial Network” (hereinafter “Li”; published 2017).
Regarding claim 14, Li discloses a method for a computer device generating an image (Li, Introduction, “generating a high-resolution (HR) image from its low-resolution (LR) image” for image reconstruction of tomographic medical images), the method comprising: 
generating a second slice image from a first slice image in response to an input of a series of the first slice images of a subject; wherein the second slice image has a second slice thickness (T) different from a first slice thickness (t) that is a slice thickness of the first slice image, and wherein when n (n>1) first slice images are provided, m(m>n) second slice images are generated from the n (n>1) first slice images, and the second slice thickness (T) is equal or greater than n*t/m (Li, p.326-332, Sections 2-3.2; “given a tomographic medical images with fewer slices IFS with size L x W x H, we want to generate the medical images with more slices IMS with size L x W x rH of the same examination position.” The thickness of each of the input images IFS (H) is different from the thickness of each of the generated images (rH), where r is a multiplication factor to generate more slice images from a single slice image. For example, Li discloses “our method is applied to reconstruct preoperative t2flair head MR images of glioma patients from routine t2flair MR images. Preoperative MR images is acquired with thinner slice and preserve slice spacing of 2 mm. On the other side, routine MR images get slice spacing of 6 mm.” Therefore, generating multiple 2 mm thin-slice images from a single 6 mm thick-slice image of the same examination position requires that r = 1/3, which corresponds to the claimed factor n/m (and t corresponds to Li’s thick-slice width of H).), and
providing the generated second slice image (Li, p.331, Fig. 2, right column; reconstruction results obtained using 3DSRGAN are displayed).

Regarding claim 15, claim 14 is incorporated, and Li further discloses wherein the generating is performed by a superresolution (SR) (Li, Introduction, last paragraph; “In this study, the task of image reconstruction for tomographic medical images is seen as single image super-resolution (SISR) problem in 3D.”).

Regarding claim 16, claim 14 is incorporated, and Li further discloses wherein the generating is performed by an image generation module using a deep convolutional neural network (CNN) or a generative adversarial network (GAN) (Li, Introduction, last paragraph; “In this paper, a state-of-the-art SISR method, called super-resolution GAN (SRGAN), is extended to three-dimensional version (3DSRGAN). Specifically, a fully connected CNN with 3D convolutional kernels and residual blocks was proposed to generate tomographic medical images from fewer slices.”).

Regarding claim 17, claim 16 is incorporated, and wherein the image generation module is pretrained by using, as training data, a plurality of training slice image pairs each including a first training slice image of the first slice thickness and a second training slice image of the second slice thickness corresponding thereto (Li, Section 3.1; “In this study, preoperative t2flair MR images are down-sampled to slice thickness of 6 mm and used as a simulation dataset. Moreover, 15 cases with both preoperative and routine MR images were taken as a real images dataset. We take 30 cases from the simulation dataset and 10 cases from the real images dataset for training, separately.”).

Claim 20 recites a non-transitory computer-readable storage medium storing a program instruction executable by a computer to perform the method recited in claim 14, the rejection of which is applicable here, and it is inherently necessitated that the computed tomography super-resolution method disclosed by Li is implemented using a computer executing program instructions. 

Claim 21 recites an apparatus having features corresponding to the steps recited in method claim 14. Therefore, the recited elements of Claim 21 are mapped to the Li reference in the same manner as the corresponding elements in Claim 14. 

Claim 22 recites an apparatus having features corresponding to the steps recited in method claim 15. Therefore, the recited elements of Claim 22 are mapped to the Li reference in the same manner as the corresponding elements in Claim 15. 

Claim 23 recites an apparatus having features corresponding to the steps recited in method claim 16. Therefore, the recited elements of Claim 23 are mapped to the Li reference in the same manner as the corresponding elements in Claim 16. 

Claim 24 recites an apparatus having features corresponding to the steps recited in method claim 17. Therefore, the recited elements of Claim 24 are mapped to the Li reference in the same manner as the corresponding elements in Claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 14 above, in view of “Interactive Local Super-Resolution Reconstruction of Whole-Body MRI Mouse Data: A Pilot Study with Applications to Bone and Kidney Metastases” (hereinafter “Dzyubachyk”, published 2014).
Regarding claim 18, claim 14 is incorporated, and Li does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Dzyubachyk does as follows. 
Dzyubachyk teaches wherein the generating comprises: in response to the input of the series of first slice images, calculating a location of a lesion and a lesion suspicion with respect to the series of first slice images; and generating, by the computing apparatus, of the second slice image only with respect to a first slice image that meets a predetermined filtering condition according to the location of the lesion and the lesion suspicion (Dzyubachyk, Fig. 2, p.4, right column, Sections titled “Case Study B: MRI+BLI” and “Super-resolution reconstruction; “VOIs can be identified by simple thresholding on the raw BLI signal. Once the coordinates of the VOIs in world space are known, the BLI-toMRI registration transform is used to map the VOIs onto the chosen low-resolution MR image. The MRI VOIs are then propagated to the remaining low-resolution MRI images using the transform parameters of these acquisitions. Finally, corresponding VOIs are extracted from all LR images and used for SRR. This step is performed automatically.” Local super-resolution of the VOIs identified by thresholding is read here as corresponding to generating a second slice image only with respect to a first slice image that meets a predetermined filtering condition.).
Dzyubachyk is considered analogous art because it pertains to super-resolution of thick-slice MRI data for diagnostic purposes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Li to include the thresholding to identify volumes of interest for which to perform local super-resolution, as taught by Dzyubachyk, in order to improve the visualization and localization of tumors while being computationally efficient (Dzyubachyk, Introduction). 

Regarding claim 19, claim 14 is incorporated, and Li does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Dzyubachyk does as follows. 
Dzyubachyk teaches wherein the providing comprises providing, by the computing apparatus, the second slice image and providing a first slice image of which a second slice image is not generated with the second slice image (Dzyubachyk, Fig. 2, p.4, left column;  “Guided by the BLI, the user can then select the VOIs with tumors for further SRR reconstruction, visualize the results side-by-side with the CT data, and, in case a tumor is present near a bone on one side of the body, compare it to the contralateral side, where most likely there is no tumor.” Comparison to a contralateral side where there is no tumor is interpreted here as “providing a first slice image of which a second slice image is not generated”).
Dzyubachyk is considered analogous art because it pertains to super-resolution of thick-slice MRI data for diagnostic purposes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Li to include presenting, to the user, VOIs for which SRR has been performed, side-by-side with regions without tumor, as taught by Dzyubachyk, in order to improve the visualization and analysis of tumor and non-tumor regions and thereby increase diagnostic capability (Dzyubachyk, Introduction). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art (US 2020/0397334 A1, Fang et al.) pertains to the application of super-resolution techniques to medical imaging data for generating high-resolution thin-slice data from low-resolution thick-slice data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668